DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 
Claim 21 recites “identification means” without reciting sufficient structure, material, or acts to entirely perform the recited function. 
When looking into pages 9-10, bridging paragraph, of instant specification, applicant discloses that: “This identification means 10 may for example be formed by a radio frequency identification (RFID) tag, this tag comprising an RFID chip and an antenna. This identification means allows communication by wireless link with a remote unit which can be integrated into the diffusion device 20 associated with the diffuser. Thanks to this identification means, it may be possible to monitor the duration and/or the frequency of use of the scent diffuser to allow its replacement in good time.”
Claim 22 recites: “…means for forced air circulation through said fluid circulation circuit…” without reciting sufficient structure, material, or acts to entirely perform the recited function. 
When looking into page 10 of instant specification, applicant discloses that: “...[T]he forced air circulation means 23 are formed here by a fan.”
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recites sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: “means for holding the substrate inside the case, the means for holding the substrate inside the case comprise first holding means made integrally with the case and second holding means made integrally with the substrate, the means for holding the substrate inside the case being configured to delimit at least two areas for holding the substrate inside the case, one of the holding areas being disposed in the central portion of the plate constituting the substrate wherein in the holding area is disposed at the periphery of the plate constituting the substrate, the first holding means have the shape of at least one of a tenon protruding from the openwork portion of the bottom or of the cover of the case and cooperating with the second holding means made integrally with the substrate” in claim 1.
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15 and 20 are is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites: “…wherein at least one portion of the second holding means is present at least in duplicate, that is to say in at least two portions of the second holding means on the substrate…”  This limitation is considered indefinite because it is unclear as to what the meets and bounds of the claim is.  Is the second holding means present at least twice in the same place? Is the second holding means present at least twice in different places? Is the second holding means present in at least two different portions on the substrate? Is the second holding means present at least twice in the same portion and in the same place? Is the second holding means at least twice present in the same portion but in different places?
For purposes of examination, examiner will interpret claim 15 as reciting: “…wherein the second holding means is present in at least two portions on the substrate.”
Claim 20 recites: “…wherein the substrate is a plate made of polymer, preferably made of thermoplastic elastomer.”  The phrase “preferably” renders the claim indefinite because it is a relative term and it is unclear as to what the meets and bounds of the claim is.  See MPEP § 2173.05(c).
For purposes of examination, examiner will interpret claim 20 as reciting: “…wherein the substrate is a plate made of polymer.”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-18 and 22 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Scolari et al. (US Pat. Pub. No. 2013/0093108, hereinafter Scolari).
In regards to Claim 13, Scolari discloses a scent diffuser comprising a case with openwork portions, a substrate housed inside the case and wherein a fragrant substance or composition is adsorbed or absorbed and means for holding the substrate inside the case, wherein the case comprises a bottom and a cover, openwork portions of the case being formed one, in the bottom, and the other, in the cover, of the case, and wherein the substrate is a plate provided with through openings capable of being traversed by an air flow traversing the case (plate substrate is porous and permeable, and therefore, it is asserted, absent evidence to the contrary, that the substrate is provided with through openings capable of being traversed by an air flow traversing the case, and further, plate substrate has a through opening capable of being traversed by air flow traversing the case) and means for holding the substrate inside the case comprise first holding means made integrally with the case and second holding means made integrally with the substrate, the means for holding the substrate inside the case being configured to delimit at least two areas for holding the substrate inside the case, one of the holding areas being 

    PNG
    media_image1.png
    625
    643
    media_image1.png
    Greyscale

In regards to Claim 14, Scolari discloses wherein the second holding means are formed by a through notch of the plate constituting the substrate, this through notch being 
In regards to Claim 15, Scolari discloses wherein the second holding means is present in at least two portions on the substrate, each portion of the second holding means being capable of selectively cooperating with at least one portion of the first holding means (see figure 3 above and paragraph [0033]; Scholar discloses the substrate may comprise two semi-circles and two semi-circle cases having first holding means, and hence, the substrate may have second holding means present in at least two portions on the substrate, one on each of the substrates and are capable of selectively cooperating with at least one portion of the first holding means.).
In regards to Claim 16, Scolari discloses wherein at least one portion of the first holding means comprises an element protruding from the openwork portion of the bottom or of the cover of the case (tenon), and in that at least one portion of the second holding means is formed by one of the through openings of the plate constituting the substrate (see figure 3 above).
In regards to Claim 17, Scolari discloses wherein one of the holding areas is disposed in the central portion of the plate constituting the substrate (see figure 3 below)

    PNG
    media_image2.png
    628
    644
    media_image2.png
    Greyscale

	In regards to Claim 18, Scolari discloses wherein, in the holding area disposed in the central portion of the plate constituting the substrate, the first holding means have the shape of a pad or stud protruding from the openwork portion of the bottom or of the cover of the case and the second holding means are formed by the one of the through openings of the plate constituting the substrate, this through opening being formed in the central portion of the plate constituting the substrate (see figure 3 below).

    PNG
    media_image3.png
    622
    590
    media_image3.png
    Greyscale

	In regards to Claim 22, Scolari discloses a scent diffusion device a fluid circulation circuit, a housing for receiving the scent diffuser disposed on said fluid circulation circuit, and means for forced air circulation through said fluid circulation circuit, wherein the scent diffuser is in accordance with claim 13 (see figures 5-7 and paragraphs [0027]-[0029]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Scolari.
In regards to Claim 19, Scolari discloses the scent diffuser as recited in claim 1.  Although Scolari does not explicitly disclose wherein at least one portion of the through openings of the plate constituting the substrate has a hexagonal shape, changing the shape of the through openings is considered a mere engineering design choice in order to obtain a desired end result, such as for improved aesthetic appearance or for improved fragrance ventilation, and is considered prima facie obvious, absent evidence to the criticality or new or unexpected results.  See MPEP 21440.04.
Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Scolari in view of Colon, A. (US Pat. No. 5,422,078, hereinafter Colon).
In regards to Claim 20, Scolari discloses the scent diffuser as recited in claim 13, but is silent in regards to wherein the substrate is a plate made of polymer.
However, Colon teaches devices used to provide a scent and devices used to provide a scent to a specific area in combination with forced air flow (see column 1, lines 6-9).  The device comprises a novel material derived from a thermoplastic copolymer resin within which is entrapped a fragrance. The processed fragrant thermoplastic material is cut, trimmed or otherwise formed into relatively rigid, but flexible shapes adaptable to a variety of uses and circumstances and is inserted into a holder, i.e. container, which is further connected to a forced air blowing assembly and as air is forced through the air duct by the air blowing means of the forced air system, a room, office, or compartment thus becomes scented with the fragrance. Each time the forced air system is reactivated, the fragrance within the room is renewed (see column 2, line 52 to column 3, line 3).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the scent diffuser as disclosed by Scolari by having the substrate being a plate made of polymer, as claimed by the applicant, with a reasonable expectation of success, as Colon teaches devices used to provide a scent and devices used to provide a scent to a specific area in combination with forced air flow, where the device comprises a novel material derived from a thermoplastic copolymer resin within which is entrapped a fragrance, whereby the processed fragrant thermoplastic material is cut, trimmed or otherwise formed into relatively rigid, but flexible .
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Fantuzzi et al. (US Pat. Pub. No. 2016/0263265, hereinafter Fantuzzi).
In regards to Claim 21, Scolari discloses the scent diffuser as recited in claim 1, but fails to disclose wherein it comprises an identification means housed inside the case.
However, Fantuzzi teaches a scent delivery assembly (#10) comprising a substrate (#30) housed inside a case (#32) and a fragrant substance or composition is adsorbed or absorbed and means for holding (#22 fragrance cartridges) the substrate inside the case, and the case comprises a bottom and a cover (#28) (see figures 3-4 and paragraphs [0076]-[0077]).  
Fantuzzi further teaches wherein the scent delivery assembly (#10) comprises a controller (#82) that is part of a printed circuit board inside the scent delivery assembly for controlling the scent delivery assembly.  The controller (#82) is in communication with the cartridges (#22) through RFID so that the controller (#82) can identify the particular scent associated with the cartridge and to monitor the cartridge (e.g. scent oil remaining, how long the cartridge has been in use, etc.).  The cartridge can include an RFID tag or other transmitter attached thereto, i.e. identification means housed inside the case (#32), 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the scent diffuser as disclosed by Scolari by having identification means housed inside the case, as claimed by the applicant, with a reasonable expectation of success, as Fantuzzi teaches a scent delivery assembly comprising a substrate housed inside a case and a fragrant substance or composition is adsorbed or absorbed and means for holding the substrate inside the case, wherein the case comprises a bottom and a cover, and the scent delivery assembly comprises a controller that is part of a printed circuit board inside the scent delivery assembly for controlling the scent delivery assembly, whereby the controller is in communication with the cartridges through RFID so that the controller can identify the particular scent associated with the cartridge and to monitor the cartridge (e.g. scent oil remaining, how long the cartridge has been in use, etc.) and the cartridge can include an RFID tag or other transmitter attached thereto and the controller can include a receiver to recognize the cartridge scent once installed, thereby making it easy for the user to know when to replace the fragrance cartridge without having to physically open the scent diffuser (see paragraph [0087]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

D’Amico, D. (US Pat. Pub. No. 2016/0271287)- Amico discloses a scent diffuser comprising a case (#10, #20, #50) with openwork portions (#21), a substrate (#40) housed inside the case and wherein a fragrant substance or composition is adsorbed or absorbed and means for holding (#30) the substrate inside the case, wherein the case comprises a bottom (#50) and a cover (#20), openwork portions (#21 on cover and #50 base has opening also) of the case being formed one, in the bottom, and the other, in the cover, of the case, and wherein the substrate (#40) is a plate provided with through openings (shown as #60 and #70) capable of being traversed by an air flow traversing the case and means for holding the substrate inside the case comprise first holding (#60 retention mechanism) means made integrally with the case and second holding means made integrally with the substrate (#70 hole in substrate (#40), the means for holding (#30) the substrate inside the case being configured to delimit at least two areas for holding the substrate inside the case (top and bottom of substrate), one of the holding areas being disposed in the central portion of the plate constituting the substrate wherein in the holding area is disposed at the periphery of the plate constituting the substrate, the first holding means have the shape of at least one of a tenon (#60) protruding from the openwork portion of the bottom or of the cover of the case and cooperating with the second holding means (#70) made integrally with the substrate (see figure 1 and paragraphs [0026]-[0034]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JELITZA M PEREZ/Primary Examiner, Art Unit 1774